 Case 3:19-cv-02466-M-BH Document 54 Filed 03/16/21                   Page 1 of 1 PageID 535



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DUPREE A. MITCHELL, et al.,                      )
                                                 )
                Plaintiffs,                      )
vs.                                              )    No. 3:19-CV-2466-M-BH
                                                 )
DALLAS COUNTY JAIL,                              )
                                                 )
                Defendants.                      )    Referred to U.S. Magistrate Judge

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, this action will be sua sponte dismissed with

prejudice for failure to state a claim.

        SIGNED this 16th day of March, 2021.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
